Response to Amendment
The preliminary amendment filed 10/15/2020 has been entered.
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 05/04/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (CN 206819040 hereinafter refer as “GUO”) in view of TAKAGI et al. (US 2016/0241822 hereinafter refer as “TAKAGI”).
Regarding claim 1, GUO discloses a light source device (see description, Para. 66-90, and Fig. 4-9), comprising an excitation light source (100 that includes a first light source 101a, a second light source 101b, and a light combining device102, see Fig. 4), a wavelength conversion element (107), a transparent substrate (transparent substrate 104a, see Figs. 4 and 5), and a light splitter (splitting film 104b, see Figs. 4 and 5), the wavelength conversion element (107, see Fig. 4), wherein the excitation light source (100) is configured to emit excitation light having a first polarization state (light source 101b emits blue S-polarized light); the transparent substrate (104a) is configured to guide a first part of the excitation light to the scattering area (104a enables part of the S-polarized light to be reflected to the light processing device (106) which is equivalent to the scattering region in the present application, and to guide a second part of the excitation light to the light splitter which guides the second part of the excitation light to the wavelength conversion element (107) directly or through a guiding device (e.g. first guide element 408a and the second guide member 408b, 705, see Figs. 12 and 16); the transparent substrate and the light splitter are further configured to guide the first part of the excitation light after being emitted back to a light-emitting channel (e.g. light processing device) directly or through the guiding device; the wavelength conversion area is configured to perform wavelength conversion on the second part of the excitation light to generate excited light and to guide the excited light to the light-emitting channel directly or through the guiding device, or through the guiding device and the light splitter.
GUO fail to explicitly teach the wavelength conversion element (107) comprising a wavelength conversion area and a scattering area; the scattering area is configured to 
Regarding rearranging the guide device to be provided between the light splitting plate and the wavelength conversion region, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to rearranging the guide device to be provided between the light splitting plate and the wavelength conversion region in order to effectively  guide light to towards the wavelength conversion region, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
However, TAKAGI teaches a light source device (2, see Fig. 2) that includes a light source (13, see Fig. 2 and 7, Para. 0054, 0060) and a wavelength conversion element (20) comprising a wavelength conversion area (25) and a scattering area (26, see Fig. 2, Para. 0052); the scattering area (26, see Fig. 2) is configured to scatter the first part of the excitation light and to guide the first part of the excitation light after being scattered to a mirror (18, 19, Para. 0062, 0064, 0098, and 0099). 
Therefore, in view of TAKAGI, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace GUO’s wavelength conversion element with TAKAGI’s wavelength conversion element that includes a wavelength conversion area and a scattering area so that extraction efficiency for both lights can be increased. One would have been motivated to make this TAKAGI.

Regarding claims 2 and 3, GUO further discloses wavelength conversion device is reflection type color wheel.
GUO fail to explicitly teach the wavelength conversion area has a ring shape, and the scattering area is at a center of the ring shape of the wavelength conversion area; a spacing area is arranged between the wavelength conversion area and the scattering area, wherein the spacing area and the wavelength conversion area both are ring-shaped, the scattering area is circular, and the scattering area, the spacing area, and the wavelength conversion area are concentric.
However, TAKAGI teaches the wavelength conversion area (phosphor layer 25, see Fig. 3, Para. 0052, 0070) has a ring shape, and the scattering area (26, see Fig. 3, Para. 0070) is at a center of the ring shape of the wavelength conversion area (see Para. 0073).
Therefore, in view of TAKAGI, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace GUO’s wavelength conversion element with TAKAGI’s wavelength conversion element that includes a ring shape wavelength conversion area and a ring shape scattering area so that it is possible to obtain the blue light BLc having an angular distribution equal to that of the fluorescence YL isotropically emitted by the phosphor layer. One would have been motivated to make this combination for providing light source device that have an excellent display quality as suggested by TAKAGI.

Regarding claim 4, GUO further discloses comprising a supplementary light source (501, 801a, 801b, see Figs. 12 and 16) configured to emit at least one of first supplementary light and second supplementary light to improve at least one of luminous brightness and color quality of the light source device, and at least one of the first supplementary light and the second supplementary light are also guided to the light-emitting channel (see Fig. 12).
Regarding claim 5, GUO further discloses wherein the guiding device (e.g. splitting film 104b, first guide element 408a and the second guide member 408b, 705, see Figs. 10, 12) comprises a guiding element, the light splitter is configured to guide the second part of the excitation light to the wavelength conversion area through the guiding element, and the wavelength conversion area is configured to guide the excited light to the light-emitting channel through the guiding device and the light splitter (see Figs. 10, 12, 15 and 16).
Regarding claim 6, GUO further discloses at least one of the first supplementary light (e.g. 801a) and the second supplementary light (e.g. 801b) emitted from the supplementary light source is guided to the wavelength conversion area (e.g. 7061, see Fig. 16) through the guiding element, the wavelength conversion area is configured to provide at least one of the first supplementary light and the second supplementary light to the guiding element after scattering at least one of the first supplementary light and the second supplementary light, the guiding element is configured to guide at least one 
Regarding claim 7, GUO further discloses the light source device further comprises a scattering (e.g. 106a/606a, see Figs. 4 and 13) and decoherence device (polarization conversion element 105/605, see Figs. 4 and 13), at least one of the first supplementary (light and the second supplementary light emitted from the supplementary light source is guided to the light splitter through the scattering and decoherence device and the guiding element, and the light splitter is configured to guide at least one of the first supplementary light and the second supplementary light to the light-emitting channel.
Regarding claim 9, GUO further discloses the excitation light source comprises a plurality of lasers (i.e. first light source 102a and the second light source 102b can be semiconductor diodes or semiconductor diode array, such as laser diode (LD) or light emitting diode (LED), and so on) configured to form a plurality of excitation light spots (see Fig. 20) on the transparent substrate, the transparent substrate comprises a substrate and an anti-reflection film (the second excitation light surface 41 (without antireflection film) first region 41a'), and the anti-reflection film comprises at least one opening area corresponding to the plurality of excitation light spots (see Fig. 20).
Regarding claim 10, GUO further discloses the anti-reflection film comprises a plurality of opening areas which is in a one-to-one correspondence to the plurality of excitation light spots (i.e. the first excitation light and the second excitation light at the first light-splitting device 1104 'receives the first excitation light and the second excitation light 
Regarding claim 11, GUO further discloses the anti-reflection film comprises one opening area corresponding to the plurality of excitation light spots and spacing areas between the plurality of excitation light spots (i.e. the first excitation light and the second excitation light at the first light-splitting device 1104 'receives the first excitation light and the second excitation light surface 41 formed with a plurality of spots, of the first region 41a' is plural in number, the first area 41a ' corresponding to the light spot).

Regarding claim 12, GUO further discloses the light source device (100, see Fig. 10) further comprises a converging device (102, see Fig. 10) and a light homogenization device (103), the excitation light emitted from the excitation light source is guided to the transparent substrate (104, see Fig. 10) through the convergent lens and the light homogenization device. 
GUO fail to explicitly teach the light source device (100) further comprises a collection lens module arranged adjacent to at least one of the scattering area and the wavelength conversion area and configured to collect and concentrate the excited light generated by the wavelength conversion area and wherein, light provided to the scattering area, and at least one of light emitted from the scattering area and light provided to the wavelength conversion area.
However, TAKAGI teaches the light source device (2, see Fig. 2) that includes convergent lens (45, see Fig. 2), a first pickup optical system (21) that is composed of  configured to collect and concentrate the excited light generated by the wavelength conversion area and wherein, light provided to the scattering area, and at least one of light emitted from the scattering area and light provided to the wavelength conversion area.
Therefore, in view of TAKAGI, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GUO by including a collection lens module to be arranged adjacent the scattering area or the wavelength conversion area so that extraction efficiency for both lights can be increased as suggested by TAKAGI (see Para. 0009). One would have been motivated to make this combination to provide an improved illumination device and provide excellent display quality.

Regarding claim 13, GUO further discloses the transparent substrate (104a) is white glass.
Regarding claim 14, GUO discloses display apparatus, comprising a light source device (see description, Para. 66-90, and Fig. 4-9) comprising an excitation light source (100 that includes a first light source 101a, a second light source 101b, and a light combining device102, see Fig. 4), a wavelength conversion element (107), a transparent substrate (transparent substrate 104a, see Figs. 4 and 5), and a light splitter (splitting film 104b, see Figs. 4 and 5), the wavelength conversion element (107, see Fig. 4), wherein the excitation light source (100) is configured to emit excitation light 
GUO fail to explicitly teach the wavelength conversion element (107) comprising a wavelength conversion area and a scattering area; the scattering area is configured to scatter the first part of the excitation light and to guide the first part of the excitation light after being scattered to the transparent substrate and a guide device is provided between the light splitting plate and the wavelength conversion region.
Regarding rearranging the guide device to be provided between the light splitting plate and the wavelength conversion region, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to rearranging the guide device to be provided between the light splitting plate and the 
However, TAKAGI teaches a light source device (2, see Fig. 2) that includes a light source (13, see Fig. 2 and 7, Para. 0054, 0060) and a wavelength conversion element (20) comprising a wavelength conversion area (25) and a scattering area (26, see Fig. 2, Para. 0052); the scattering area (26, see Fig. 2) is configured to scatter the first part of the excitation light and to guide the first part of the excitation light after being scattered to a mirror (18, 19, Para. 0062, 0064, 0098, and 0099). 
Therefore, in view of TAKAGI, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace GUO’s wavelength conversion element with TAKAGI’s wavelength conversion element that includes a wavelength conversion area and a scattering area so that extraction efficiency for both lights can be increased. One would have been motivated to make this combination for providing light source device that have an excellent display quality as suggested by TAKAGI.

Regarding claims 15 and 16, GUO further discloses wavelength conversion device is reflection type color wheel.
GUO fail to explicitly teach the wavelength conversion area has a ring shape, and the scattering area is at a center of the ring shape of the wavelength conversion area; a spacing area is arranged between the wavelength conversion area and the 
However, TAKAGI teaches the wavelength conversion area (phosphor layer 25, see Fig. 3, Para. 0052, 0070) has a ring shape, and the scattering area (26, see Fig. 3, Para. 0070) is at a center of the ring shape of the wavelength conversion area (see Para. 0073).
Therefore, in view of TAKAGI, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace GUO’s wavelength conversion element with TAKAGI’s wavelength conversion element that includes a ring shape wavelength conversion area and a ring shape scattering area so that it is possible to obtain the blue light BLc having an angular distribution equal to that of the fluorescence YL isotropically emitted by the phosphor layer. One would have been motivated to make this combination for providing light source device that have an excellent display quality as suggested by TAKAGI.

Regarding claim 17, GUO further discloses comprising a supplementary light source (501, 801a, 801b, see Figs. 12 and 16) configured to emit at least one of first supplementary light and second supplementary light to improve at least one of luminous brightness and color quality of the light source device, and at least one of the first supplementary light and the second supplementary light are also guided to the light-emitting channel (see Fig. 12).
Regarding claim 18, GUO further discloses wherein the guiding device (e.g. splitting film 104b, first guide element 408a and the second guide member 408b, 705, see Figs. 10, 12) comprises a guiding element, the light splitter is configured to guide the second part of the excitation light to the wavelength conversion area through the guiding element, and the wavelength conversion area is configured to guide the excited light to the light-emitting channel through the guiding device and the light splitter (see Figs. 10, 12, 15 and 16).
Regarding claim 19, GUO further discloses at least one of the first supplementary light (e.g. 801a) and the second supplementary light (e.g. 801b) emitted from the supplementary light source is guided to the wavelength conversion area (e.g. 7061, see Fig. 16) through the guiding element, the wavelength conversion area is configured to provide at least one of the first supplementary light and the second supplementary light to the guiding element after scattering at least one of the first supplementary light and the second supplementary light, the guiding element is configured to guide at least one of the first supplementary light and the second supplementary light to the light-emitting channel through the light splitter (e.g. 604b, see Figs. 13 and 14).
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art taken as a whole does not show nor suggest the supplementary light source is configured to emit at least one of the first 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh et al. (US 2020/0026171) teaches a wavelength conversion module including a substrate and a wavelength conversion layer and a diffuser (130); KITANO (US 2012/0242912) discloses a light source apparatus that includes an excitation light source, a phosphor layer to be excited by the excitation light, a dichroic mirror; and a second wheel that is controlled to rotate, and includes a dichroic filter that transmits light having a desired wavelength component of each of the fluorescence and the excitation light output from the dichroic mirror; and KATSUMATA et al. (US 20170269463) discloses a phosphor wheel device and a projector-type image display apparatus which includes the phosphor wheel device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875